                          UNITED STATES DISTRICT COURT
                          SO UTH ERN DISTRICT OF FLORIDA
                              CA SE NO.18-20482-CR-SEITZ

UN ITED STA TES O F A M ERICA ,



RAYM OND BROW N ,

             Defendant.
                                                /

               O R D ER D EN Y ING M O TIO N FOR R E CO N SID ER ATIO N

      THIS CAUSE isbefore the Courton DefendantBrown'sM otion forReconsideration

gDE 56joftheCourt'sOrdezAffinningandAdoptingReportandRecommendationon
Defendant'sMotiontoSuppressin Part(DE 551.TheGovernmenthasindicatedthatitdoesnot
intend to file aresponse. TheCourt'sorderfoundthatlaw enforcement'sentry into Defendant's

hom ewaslawfuland thatthegun,which wasinitially found during an overly broad protective

sweep,would havebeen discovered independently and,therefore,wasadm issible. Itisthis

conclusion aboutthegun forwhich Defendantseeksreconsideration.

      Defendantarguesthatlaw enforcem entwould nothave soughtthe warranthad itnotbeen

fortheoverlybroad protectivesweep and thusthe gun would nothavebeen foundthroughthis

independentsource.Specifcally,Defendantrelieson OfficerPerdom o'stestim ony atthe

evidentiaryhearingto supporttheproposition thatthe gun wastheimpetusbehind 1aw

enforcem ent'sdecision to obtain a search w an-ant. H owever,thatisnotexactly w hatOfticer

Perdom otestified. W hile hedid testifythat,atthetim e1aw enforcementm oved in to arrest

Defendant,theyweren0tcontemplating obtaininga search warrant,itisclearthatcircumstances

changed w hen D efendantfled into the house.
      W hen law enforce'
                       m entapproached Defendantoutsidethehousein orderto arresthim,

theybelieved thatthey would 5nd drugsand a gun on hisperson. Defendant,however,upon

seeing 1aw enforcem entapproaching,fled into hishouse.By the tim e1aw enforcem ententered

thehouse,Defendanthadhad tim eto go into otherroom sin thehouse.In otherwords,after

Defendantentered thehousebutbeforelaw enforcem ententered,Defendanthadtim etohideor
                                                                                 f
                                                                                 p

dispose ofany item she had previously canied on hisbody. Thus,because Defendantw asnot

carzying agun ordrtlgson hisbody when hewasanrsted insidethehouse,itseemslikely law

enforcem entwouldhavesoughta warrantto search forthoseitemsafterarresting Defendant.

Further,attheevidentiary hearing,OfficerPerdom o did notsaythathewould nothave sought

thewarranthadhe notseen the gun inthetoilettank.Office Perdom otestified thatheknew he

needed awarrantto getevidenceoutofthehouse,butthatevidenceincluded azip lock baggie

with powderin it.Further,based on theirsurveillanceand atip,law enforcem entbelieved that

thereweregunsin the house. Consequently,itseem slikely that1aw enforcementwopld have

obtainedthewarrantregardlessofwhetherOfficePerdom ohad found thegtm dtlring the

protectivesweep.Thus,thegun would have been discoveredthrough an independentsotlrce.

       A ccordingly,itis

       ORDEM D thatDefendantBrown'sM otionforReconsideration gDE 56)isDENIED.
                                                p
       DONEandORDEREDinMiami,Florida,this Z dayofNovember,2018.

                                              X           '
                                          PA TRICIA A .SE TZ
                                          U N ITED STA TES D ISTRICT JU D GE

cc:    M agistrate Judge Torres
       A 11CounselofRecord
